
	
		I
		111th CONGRESS
		2d Session
		H. R. 5519
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Cassidy (for
			 himself, Mr. Cao,
			 Mr. Boustany,
			 Mr. Alexander,
			 Mr. Scalise,
			 Mr. Fleming,
			 Mr. Melancon,
			 Mr. Griffith,
			 Mr. Rogers of Alabama,
			 Mr. Sullivan,
			 Mr. Cole, Mr. Boren, Mr.
			 Shadegg, Mr. Pence,
			 Mr. Young of Alaska,
			 Mr. Chaffetz,
			 Mr. Marchant,
			 Mr. Culberson,
			 Mr. Lucas,
			 Mr. Cuellar,
			 Mr. Guthrie,
			 Mr. McCaul,
			 Mr. Franks of Arizona,
			 Mrs. Capito,
			 Mr. Conaway,
			 Mr. Harper,
			 Mr. Olson,
			 Mr. Hensarling,
			 Mr. Price of Georgia,
			 Mr. Thompson of Pennsylvania,
			 Mr. Poe of Texas,
			 Mr. Burton of Indiana, and
			 Mr. Hall of Texas) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To terminate the moratorium on deepwater drilling and to
		  require the Secretary of the Interior to ensure the safety of deepwater
		  drilling operations.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Jobs Preservation
			 Act.
		2.FindingsCongress finds the following:
			(1)Approximately
			 one-third of the oil produced by the United States, and 10 percent of the
			 natural gas, comes from the Gulf of Mexico.
			(2)Eighty percent of
			 the oil from the Gulf of Mexico, and 45 percent of the natural gas, comes from
			 deepwater drilling operations in more than 1,000 feet of water.
			(3)As a result of the
			 Six-Month Deepwater Moratorium placed by the Secretary of the Interior on
			 deepwater drilling, 33 floating drilling rigs will be idled or removed from the
			 Gulf of Mexico for six months or longer, at a cost of between $250,000 and
			 $500,000 per day for each idled rig.
			(4)The moratorium puts tens of thousands of
			 jobs at risk, as each drilling rig employs an average of 180 to 280 employees,
			 and each exploration and production job supports four other jobs.
			(5)The total amount
			 of wages lost due to the moratorium could equal between $165,000,000 and
			 $330,000,000 per month for all 33 drilling rigs.
			(6)The moratorium
			 will impact numerous suppliers and others providing support services, including
			 welders, pipefitters, divers, and transportation providers.
			(7)As a result of the
			 moratorium, the Federal Government and State and local governments will
			 experience a loss of revenue from oil production, including a loss of oil
			 revenue dedicated to the restoration and protection of coastline.
			(8)According to
			 independent estimates, the drilling moratorium will cause the amount of oil and
			 gas production from deepwater drilling in the Gulf of Mexico to be reduced by
			 46,000 barrels per day in 2010 and 193,000 barrels per day in 2011.
			(9)The Energy
			 Information Administration has estimated that the total cumulative
			 reductions in the output of crude oil from the deepwater Gulf of Mexico [will
			 equal] 2.4 million barrels in 2010 and 25 million barrels in 2011 because of
			 the recently-imposed 6-month drilling moratorium.
			3.Termination of
			 moratorium on deepwater drillingThe moratorium set forth in the Minerals
			 Management Service Notice to Lessees No. 2010–N04, dated May 30, 2010, and any
			 suspension of operations issued in connection with the moratorium, shall have
			 no force or effect.
		4.Safety
			 measures
			(a)In
			 generalThe Secretary of the
			 Interior shall expeditiously act to ensure that all deepwater drilling
			 operations are conducted in compliance with Federal law.
			(b)Identification
			 of additional safety measuresThe Secretary of the Interior shall
			 identify additional measures to ensure the safety of deepwater drilling, based
			 on the most accurate information available about the Deepwater Horizon oil
			 spill incident.
			
